Title: To John Adams from Benjamin Stoddert, 20 September 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 20 Septr. 1798.

I have not yet recd official accounts of the capture of the French 20 Gun Ship by Nicholson—But the account comes so well authenticated from different quarters, that the fact is not to be doubted.
I hope this Ship will prove a useful addition to our Navy.
I have the honor to be / with the highest respect / & esteem sir Yr. most / Obed. Servt.

Ben Stoddert.